Title: To George Washington from Fielding Lewis, Jr., 11 October 1786
From: Lewis, Fielding Jr.
To: Washington, George

 

Deare Uncle
Bloomsbery Fredarick [County]Octbr 11th [17]86

Haveing made a purchase of a lot in Rectortown Fauquair County, and am desierous of building thareon on as good tirms a possable—made me petition you for a little timber, as your land lyes near the Town and your Tennents are willing I Should have it with your Approbation—your Answer—with Complyance will Grately Oblige your Affectionate Nephiw

Fielding Lewis


N.B. My Kindest Respects to my Aunt. F.L.

